Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, 7, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heidtmann (US10154686).
Regarding claims 1, 2, 3, 7, 18, 19 and 20, Heidtmann discloses an apparatus for filling paper tubes with a material to be smoked (col. 1, lines 1-17).  Heidtmann discloses a lower assembly 20.1 including tube receiving receptacles 22.1, 24.1 and 26.1 (co. 5, lines 40-50); a plate 32 mounted below the tube receiving structure (Fig. 1); each tube of a plurality of tubes is inserted in the tube receiving structure in a vertical orientation with an upper opening facing upward (Fig. 4, reference 100, 102, col. 9, lines 11-16); the tube receiving structure 20.1 is configured to enable smoking material to fall into the tubes (col. 3, lines 47-51); the lower ends of the pre-rolled tubes rest on top of the vibration plate 32 (Fig. 4., col. 9, lines 12-14).  Heidtmann also discloses that the pre-rolled tubes are moved by the movement of the vibration plate such that smoking material falls into the opening of each pre-rolled tube, such that the tubes are uniformly filled and packed with smoking material (col. 9, lines 25-45).  The vibration plate 32 is vertically displaced by about 6mm (col 7, lines 56-58).  Heidtmann further discloses a lid 70 removably positioned over the tube receiving structure 20.1 (See Fig. 1) and a controller for controlling the device and includes a button for starting the filling process, thereby activating the engine (col. 8, lines 8-16).
Heidtmann also discloses that the tube receiving structure (lower assembly 20.1) is formed of a plurality of receiving tubes 18, 20, for receiving a pre-rolled tube such that the lower end 102 of the pre-rolled tube protruded below the receiving interior and contacts the internal floor (col.6, lines 4-26, col.9, lines 15-16, and Figs. 4 and 9).
Regarding claim 5, Heidtmann discloses a main receiving portion (lower assembly 20.1) and an extender receiving portion (upper assembly 20.2), which is removably installed on top of the main receiving portion (See Figs. 1 and 10, and col 5, lines 41-53) and can be used to accommodate different lengths of pre-rolled tubes (col 6, lines 26 and Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Heidtmann.
Regarding claim 4, Heidtmann discloses the pre-roll packing device of claim 3 above.  Heidtmann does not disclose that the receiving interior is cone- shaped, such that the receiving interior narrows from an upper end of the receiving interior to a lower end of the receiving interior. However, it would have been obvious to modify the receiving interior to narrow from an upper end to a lower end in order to match the dimensions of pre-rolled cones. Such a change in form or shape, without any new or unexpected results, is an obvious engineering design choice. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04). 
Regarding claim 17, Heidtmann teaches the pre-roll packing device of claim 2, including having a removable lid.  Heidtmann does not teach a lid assembly comprising a) an outer compartment portion; 
b) an intermediate compartment portion, such that the intermediate compartment is removably positionable inside the outer compartment portion; and c) an inner compartment portion, such that the inner compartment portion is removably positionable inside the intermediate compartment portion; such that the pre-roll packing device is configurable for use of an entire portion of the tube receiving structure, by removal of the outer compartment portion, the intermediate compartment portion, and the inner compartment portion; such that the pre-roll packing device is configurable for use of an intermediate portion of the tube receiving structure, by removal of the intermediate compartment portion and the inner compartment portion; such that the pre-roll packing device is configurable for use of an inner portion of the tube receiving structure, by removal of the inner compartment portion.
Heidtmann does not teach a lid divided into three sections to selectively allow smaller areas of the tube receiving structure to be exposed, as claimed.  It is noted that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI B. Since applicant has not disclosed that placing additional lid compartment portions within the system does anything more than produce predictable results (i.e. to selectively cover sections of the tube-receiving structure), the mere duplication of the lid sections in the system is not considered to have patentable significance. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Heidtmann to include outer, inner and intermediate lid compartments.



Claim(s) 6, 9, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidtmann, as applied to claim 1, and further in view of  Screen captures from YouTube video clip entitled "3D Dual Motor Vibration Plate Demo Video," 6 pages, uploaded on June 5, 2018 by user "Bluefin Fitness". Retrieved from Internet: 
< https://www.youtube.com/watch?v=JgenpDHud_8&t=4s> (hereinafter “Bluefin”).
Regarding claim 6, Heidtmann discloses the pre-roll packing device of claim 1, but does not disclose an electric engine, which comprises a left end of a rotatable shaft and a right end of the rotatable shaft; such that the left end and the right end of the rotatable shaft are rotatable with a synchronized rotation; such that the electric engine is configured to create the cyclical vertical movement of the internal floor. 
Bluefin teaches a vibration plate device capable of 3D and oscillating vibrations.  Bluefin discloses a pair of motors (p.2-6) each including a rotatable shaft that are synchronized to create the cyclical vertical movement of the internal floor (p.1 and p.4).  It would have been obvious to one of ordinary skill in the art at the time of the invention to create the movement disclosed in Bluefin using a single motor capable of rotating both the right end rotatable shaft and the left end rotatable shaft. It has been held that it would be obvious to forgo use of separate modules and to combine them into a single module, along with their function and benefit, where doing so is technically feasible and would reduce cost.  See In re Thompson, 545 F.2d 1290, 1229, 188 USPQ 365, 367 (CCPA 1976).
With respect to claim 9, Bluefin teaches a left cam connector connected to the left rotatable shaft of an electric motor and a right cam connector connected to the right rotatable shaft of an electric motor and the rotations are synchronized (Fig. 6).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include left and right cam connectors in order to facilitate translating the rotational movement of the motor into linear movement of the internal floor. 
Regarding claim 10,  Bluefin teaches a left cam movement arm rotatably connected to the left cam connector and a right cam movement arm rotatably connected to the right cam connector.  Bluefin does not specifically teach an offset position of the movement arms; however, Bluefin teaches that the rotational motor movement is translated into linear vertical movements of the cam movement arms (Figs 2 and 6).  Since it is known in the art that offset cam assemblies are used to translate rotational movement to linear vertical movement, it would be apparent to one of ordinary skill in the art that Bluefin was using offset cam assemblies.  It would be obvious for one of ordinary skill in the art at the time of the invention to include the cam movement arms of Bluefin to provide cyclical vertical movement of the internal floor of the device of Heidtmann in order to provide a thorough method of vertically vibrating the pre-rolled tubes.    
Regarding claim 13, Heidtmann discloses a platform (aluminum dome 48) coupled to the internal floor (vibration plate 32), wherein the internal floor 32 is mounted on the platform 48 such that modified Heidtmann includes upper ends of the left cam movement arm and the right cam movement arm are pivotably connected to a bottom of the slidable platform , such that the slidable platform slides cyclically up and down, corresponding to the linear vertical movements of respectively the left cam movement arm and the right cam movement arm (Bluefin p. 6).  It would be obvious to one of ordinary skill in the art at the time of the invention to include a platform under the internal floor to which the cam movement arms are mounted in order to protect the internal components of the device by not having them directly mounted to the internal floor.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidtmann in view of Bluefin, as applied to claim 6 above, and further in view of Brown (US4555011).
Heidtmann discloses the pre-roll packing device of claim 6, but does not disclose a potentiometer, such that adjustment of the potentiometer is configured to adjust a rotation per minute of the electric engine.
Brown is directed to an apparatus for conveying cigarettes or cigarette filters and teaches a rotary potentiometer for measuring and controlling the rotation of a motor (col. 3, lines 34-37).  It would be obvious to one of ordinary skill in the art to modify Heidtmann to include a potentiometer in order to keep track of and adjust the vibration and vertical movement of the internal floor.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidtmann in view of Bluefin, as applied to claim 13, and further in view of Lockwood (US20200146336).
Modified Heidtmann teaches the pre-roll packing device of claim 13, but does not teach a plurality of platform legs, which are slidably mounted to a body of the pre- roll packing device, such that upper ends of the platform legs are connected to the slidable platform.
Lockwood is directed to an apparatus for filling receptacles with herb material. Lockwood teaches platform legs mounted to a platform 22 at an end of the legs (Fig. 11).  The legs are movable as with the movement of the platform 22.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include platform legs with the platform of modified Heidtmann in order to further support the platform and provide a space beneath the platform.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidtmann in view of Bluefin, as applied to claim 10, and further in view of Douglas (US20180303152).
	Regarding claim 11, modified Heidtmann discloses the pre-roll packing device of claim 10, but does not disclose wherein the internal floor is configured with a plurality of apertures.  
Douglas teaches a device for packing tapered receptacles wherein the internal floor includes a plurality of apertures 123 (Fig. 1A).  It would be obvious to one of ordinary skill in the art to modify Heidtmann to include a plurality of apertures on the internal floor in order to direct excess smoking material through the apertures.
With respect to claim 12, Heidtmann teaches a tray 118 upon which the lower assembly 20.1 may be placed in order to collect excess smoking material (Fig. 10 and col.10, lines 30-52).
Heidtmann does not teach that the diverter tray does not include right and left downward sliding surfaces.  However, it would be obvious to modify the try to include downward sliding surfaces since the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidtmann in view of Bluefin and Douglas, as applied to claim 12, and further in view of Screen captures from YouTube video clip entitled "King Kone Overview," 4 pages, uploaded on August 7, 2020 by user "Custom Cones USA". Retrieved from Internet: 
< https://www.youtube.com/watch?v=nQ-9Sc3chD4&t=124s> (hereinafter “King Kone”).
Regarding claim 15, modified Heidtmann teaches the pre-rolled packing device of claim 12.  Heidtmann also teaches a tray 118 upon which the lower assembly 20.1 may be placed in order to collect excess smoking material (Fig. 10 and col.10, lines 30-52).
Heidtmann does not teach first and second collection containers mounted under the diverter tray and mountable to a side surface of the pre-roll packing device.
King Kone teaches a pre-roll packing device including first and second collection containers mountable to the side of the device positioned opposite one another (p. 1 and p.3).  It would be obvious to include first and second collection containers in modified Heidtmann in order to catch the overflow smoking material as it flows off of the collection tray.
With respect to claim 16, King Kone teaches that the collection containers are removable and each includes a top edge that functions as a handle for removing the container (p.3). In addition, it would have been obvious to include an actual handle on the container since such a change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA MARY KARNEY TAPSCOTT whose telephone number is (571)272-0919. The examiner can normally be reached 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA MARY KARNEY TAPSCOTT/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747